Title: From John Adams to William Lee, 2 September 1780
From: Adams, John
To: Lee, William


     
      Dr Sir
      Amsterdam Septr. 2. 1780
     
     I am much obliged to you, for your care of my Packet which I recieved with your favour of 27 of August, containing the News of the Confirmation of it, So far as an Extract from two London Gazettes could confirm it, but it is Still with much difficulty credited here. There is no Letter nor Newspaper in this City from London, Since the 18 of August, which is to me inexplicable. I should have thought that Intelligence would have been here many Ways, not with standing the contrary Winds. I think there must be Something in the News, but expect to have great deductions to make. A Packet has arrived at Bilboa, from America with news of the Arrival of Deternay at Rhode Island, at least this Account was received last night in a Letter from Mr. Gardoqui. A Vessell has arived here yesterday from Philadelphia and another from Virginia. I have not seen any body from them as yet, but hear that the Ennemy have retreated from New Jersey to New York driven back by the Militia, and that the People are in high Spirits. Trade very brisk and Privateering successfull. I am &c.
     I am So much of your opinion that I wish Congress had a Min. Plen. at the Hague, Petersbourg, Stockholm and Copenhagen.
    